 Case 1:21-cv-03068-BMC Document 13 Filed 07/08/21 Page 1 of 3 PageID #: 55




       EDELMAN, COMBS, LATTURNER & GOODWIN, L.L.C.
                                 20 S. Clark Street, Suite 1500
                                    Chicago, Illinois 60603
                                        (312) 739-4200
                                     (312) 419-0379 (FAX)


July 8, 2021

VIA ECF
Honorable Brian M. Cogan
United States District Court, E.D.N.Y.
225 Cadman Plaza East, Chambers 704S
Brooklyn, NY 11201

Re:    White v. Credit Control, LLC, 1:21-cv-3068-BMC

Dear Judge Cogan:

        On behalf of Plaintiff Joseph White and Defendant Credit Control, LLC, the parties
respectfully submit this joint letter pursuant to the Court’s mandatory requirements for the initial
status scheduled for July 13, 2021 at 1:00 p.m.

       Plaintiff filed a class action complaint on May 28, 2021, alleging violations of the Fair
Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”) arising from Defendant’s
attempts to collect a credit card debt from plaintiff. Plaintiff served Defendant on June 3, 2021.

        Plaintiff’s complaint alleges that Defendant caused a letter vendor to send him the
collection letter attached to the complaint as Exhibit A. Plaintiff alleges that in order to have the
letter vendor send him Exhibit A, Defendant had to furnish Plaintiff’s name, address, status of
Plaintiff as a debtor, details about Plaintiff’s alleged debt and other personal information to a
third-party letter vendor. Plaintiff alleges that he did not consent to disclosing his personal and
confidential information concerning the debt or otherwise to any third-party. Plaintiff alleges
that Defendant’s disclosure of his personal and confidential information to an unauthorized third
party violated the FDCPA, 15 U.S.C. § 1692c(b). Plaintiff further alleges that Defendant
violated the FDCPA, 15 U.S.C. § 1692f by using unfair means to collect a debt by disclosing
personal and confidential information about him to unauthorized third parties. Plaintiff brings
this action on behalf of a putative class.

        Defendant’s affirmative defenses to the Plaintiff’s claim: Defendant has answered the
Complaint. To the extent any violation of the law occurred, which is expressly denied, it
occurred as the result of a bona fide error notwithstanding procedures reasonably designed to
avoid such an error. Defendant also may raise issues relating to Plaintiff’s Article III standing to
bring these claims – although this is not technically an affirmative defense.



                                                 -1-
 Case 1:21-cv-03068-BMC Document 13 Filed 07/08/21 Page 2 of 3 PageID #: 56




Page 2
White v. Credit Control, LLC, 1:21-cv-3068-BMC

        Plaintiff alleges that the jurisdiction of this Court arises under 15 U.S.C. § 1692k(d) and
28 U.S.C. § 1331. It is Plaintiff’s position that essentially identical allegations to what Plaintiff
alleges in his complaint were held to inflict sufficient injury to give rise to standing in Hunstein
v. Preferred Collection Mgmt. Servs., Inc., 994 F.3d 1341, 1347-49 (11th Cir. 2021). The
Eleventh Circuit applying the test for standing set forth in Trichell v. Midland Credit Mgmt., Inc.,
964 F.3d 990 (11th Cir. 2020), and cited with approval by the Supreme Court in TransUnion,
LLC v. Ramirez, 20-297, 2021 U.S. LEXIS 3401 (June 25, 2021), held that 15 U.S.C. § 1692c(b)
is violated and results in a concrete injury for Article III purposes when a debt collector provides
a third-party letter vendor with personal account information in connection with collecting a
debt. The Eleventh Circuit held that provision of this personal confidential information without
the consumer’s consent is an impermissible communication with a third party that violates the
FDCPA. Hunstein, 994 F.3d at 1352.

        Defendant reserves the right, upon additional discovery, to challenge Plaintiff’s Article
III standing to bring this claim.

        There are no motions pending.

        Plaintiff anticipates filing a motion for class certification. Plaintiff and Defendant
anticipate filing motions for summary judgment.

Respectfully submitted,

s/ Heather Kolbus                                      s/ Patrick A. Watts (w/ consent)
Abraham Kleinman                                       Patrick A. Watts
KLEINMAN LLC                                           MALONE FROST MARTIN PLLC
626 RXR Plaza                                          1200 S. Big Bend Blvd.
Uniondale, NY 11556                                    St. Louis, MO 63117
(516) 522-2621                                         (314) 669-5490
                                                       Admitted Pro Hac Vice
Admitted Pro Hac Vice
Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200




                                                 -2-
 Case 1:21-cv-03068-BMC Document 13 Filed 07/08/21 Page 3 of 3 PageID #: 57




                                CERTIFICATE OF SERVICE

       I, Heather Kolbus, hereby certify that on Thursday, July 8, 2021, I caused a true and
accurate copy of the foregoing document to be filed via the Court’s CM/ECF system, which
caused notification to be sent via email to the following parties:

       Patrick A. Watts
       MALONE FROST MARTIN PLLC
       1200 South Big Bend Boulevard
       St. Louis, MO 63117
       pwatts@swattslaw.com

       Abraham Kleinman
       KLEINMAN LLC
       626 RXR Plaza
       Uniondale, NY 11556
       akleinman@kleinmanllc.com

                                                     /s/ Heather Kolbus
                                                     Heather Kolbus

Heather Kolbus
EDELMAN, COMBS, LATTURNER
       & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, Illinois 60603
(312) 739-4200
(312) 419-0379 (FAX)

Abraham Kleinman
KLEINMAN LLC
626 RXR Plaza
Uniondale, NY 11556
(516) 522-2621
(888) 522-1692 (FAX)




                                               -3-
